      Case 3:18-cr-04683-GPC Document 59 Filed 02/05/19 PageID.234 Page 1 of 3



 1 LAW OFFICE OF DAVID W. WIECHERT
 2 David W. Wiechert, SBN 94607
   Jessica C. Munk, SBN 238832
 3 27136 Paseo Espada, Suite B1123
 4 San Juan Capistrano, CA 92675
   Telephone: (949) 361-2822
 5 Facsimile: (949) 361-5722
 6 Email: dwiechert@aol.com
           jessica@davidwiechertlaw.com
 7
 8 Attorneys for Defendant
   Jacob Bychak
 9
10
                           IN THE UNITED STATES DISTRICT COURT
11
                         FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,                     Case No. 18-CR-4683-GPC-1
14                                                 Honorable Gonzalo P. Curiel
            Plaintiff,
15                                                 DEFENDANT JACOB BYCHAK’S
16   v.                                            WAIVER OF APPEARANCE FOR
                                                   HEARING ON FEBRUARY 14, 2019
17   JACOB BYCHAK,
18                                                 Hearing Date: February 14, 2019
          Defendant.                               Hearing Time: 1:00 p.m.
19                                                 Department: Courtroom 2D
20
21          I, Jacob Bychak, having been advised of my rights, and pursuant to Fed. R. Crim. P.
22 43(b)(3), hereby waive my rights to be present at the upcoming February 14, 2019, 1:00
23 p.m. hearing on the government’s motion for protective order.
24          I hereby acknowledge that I am to next appear in the United States District Court
25 for the Southern District of California on April 19, 2019, at 1:00 p.m. for a motion hearing
26 before Judge Gonzalo P. Curiel in Courtroom 2D.
27
     Dated: February 5, 2019
28                                                      Jacob Bychak
                                         1
                          DEFENDANT’S WAIVER OF APPEARANCE
     Case 3:18-cr-04683-GPC Document 59 Filed 02/05/19 PageID.235 Page 2 of 3



 1 Dated: February 5, 2019                 LAW OFFICE OF DAVID W. WIECHERT
 2
 3
 4                                         By:   s/Jessica C. Munk
                                                 David W. Wiechert
 5                                               Jessica C. Munk
 6                                               Attorneys for Jacob Bychak

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
                      DEFENDANT’S WAIVER OF APPEARANCE
      Case 3:18-cr-04683-GPC Document 59 Filed 02/05/19 PageID.236 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2
         I, Danielle Dragotta, an employee of the Law Office of David W. Wiechert, located
 3 at 27136 Paseo Espada, Suite B1123, San Juan Capistrano, declare under penalty and
 4 perjury that I am over the age of eighteen (18) and not a party to the above-entitled
   proceeding.
 5
 6       On February 5, 2019, I served the forgoing documents, described as DEFENDANT
   JACOB BYCHAK’S WAIVER OF APPEARANCE FOR HEARING ON
 7 FEBRUARY 14, 2019 on all interested parties as follows:
 8
     [ ]   BY MAIL: I caused such envelope(s) to be deposited in the mail at San Clemente,
 9         California with postage thereon fully prepaid to the office of the addressee(s) as
10         indicated on the attached service list. I am “readily familiar” with this firm’s
           practice of collection and processing correspondence for mailing. It is deposited
11         with the U.S. Postal Service on that same day in the ordinary course of business. I
12         am aware that on motion of party served, service is presumed invalid if postal
           cancellation date or postage meter date is more than one day after the date of
13         deposit for mailing in affidavit.
14
     [X]   BY E-MAIL: I caused a copy to be transmitted electronically by filing the
15         foregoing with the clerk of the District Court using its ECF system, which
16         electronically notifies counsel for that party.

17 [ ]     BY PERSONAL SERVICE: I personally delivered the document listed above to
18         the persons at the address set forth below.

19 [X]     FEDERAL: I declare that I am employed in the office of a member of the Bar of
20         this court at whose direction the service was made.

21      I certify under penalty of perjury under the laws of the United States of
22 America that the foregoing is true and correct.
23         Executed on February 5, 2019, at San Juan Capistrano, California.
24
25                                               /s/Danielle Dragotta
26                                               Danielle Dragotta
27
28
                                           1
                                 CERTIFICATE OF SERVICE
